DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 70-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-77 of copending Application No. 16/523,154 alone or in view of Marion et al. 4,001,126. The instant claims are directed to a composition wherein the binder is an epoxy resin.  The copending application is directed to the same method as claimed but for the binder resin is a polyurethane resin.  The epoxy resins claimed and the polyurethane resin in the copending application are considered alternative species of binder for these type fire resistant, intumescent and/or ablative compositions.   As such, the claims are obvious each from the other.  The Marion et al patent is cited as further evidence of the conventionality of using these resins as alternatives, see column 11 lines 8-25.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 70-77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marion et al US 4,001,126.
The instant claims are directed to a “method of passing a flame test” wherein the method steps comprise providing a composition, subjecting said composition to a flame test and observing that the composition passes the given test being one or more of an ASTM, UL or FAR.  Marion et al teaches the method steps as claimed wherein a composition is provided, columns 3-5, and heat tests are conducted column 12, lines 10+.  The results of the heat tests reported in the examples constitute “passing” as claimed.  The difference between this teaching and the claims is that the claimed tests are not conducted upon the composition.  Further, it is questionable to what extent the recited tests materially limit the claim.  Specifically, how does subjecting the material to a specific test render the method patentably distinct from a method as taught in Marion et al.  Moreover, it is reasonable to understand that the composition of Marion et al would pass the flame test as claimed given that it is essentially the same material. 
Marion et al. teaches compositions based upon epoxy resins see column 3 lines 30+. Flame retardant fillers are taught at column 10 lines 25+. The particle size of the fillers is discussed at column 4 lines 60+. Here it is stated that the fillers may be fine powders of approximately 200 mesh. 200 mesh converts to 74 microns. The relative 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MULCAHY whose telephone number is (571)272-1107. The examiner can normally be reached Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Peter D. Mulcahy/           Primary Examiner, Art Unit 1762